Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155405                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                    SC: 155405                                        Justices
  In re J. J. GUIDO-SEGER, Minor.                                   COA: 333529
                                                                    Livingston CC Family Division:
                                                                    2015-014958-NA

  _______________________________________/

         By order of June 9, 2017, the application for leave to appeal the February 7, 2017
  judgment of the Court of Appeals was held in abeyance pending the decision in In re
  Hill, Minors (Docket No. 155152). On order of the Court, leave to appeal having been
  denied in In re Hill, Minors on April 6, 2018, 501 Mich 1047 (2018), the application is
  again considered and, it appearing to this Court that the case of In re Ferranti, Minor
  (Docket No. 157907-8) is pending on appeal before this Court and that the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 22, 2018
           s0821
                                                                               Clerk